Hoar, J.
When this cause was before us at an earlier stage, we supposed the legal effect of the contract between the plaintiffs and Hammond not to be in dispute. 5 Allen, 382. But, if it were open for discussion, it is very plain that under it the whole of the coal, wood and bark on the wharves and yards of Hammond was the property of the plaintiffs, and that Hammond was to carry on the business as their agent or factor. Such is the whole scope of the contract, and there are several specific provisions which it is impossible to reconcile with any other construction. Thus the plaintiffs agree to stock the wharves and yards with a full supply of coal, wood and bark, and to pay Hammond a fixed sum per ton “ for doing the business.” Hammond agrees not to sell or deal in any other coal, wood or bark than that furnished by the plaintiffs, “ or purchased on their account, with their consent in writing; ” and to “ guarantee the payment of all coal sold by them [Hammond & Co.] at retail for ninety cents per ton, which shall cover all expenses and charges.” All the coal, wood, &c., on hand at the time the contract took effect was to be estimated and appraised, and “ taken ” by the plaintiffs “ at the market price.” But most decisive of all is the agreement that the plaintiffs “ reserve the right to fix the price of coal from time to time, both at retail and wholesale, provided the pnce so fixed shall not be above the lowest market price selling at the time.” They may require it to be sold at as low a rate as they choose, which would be a strange stipulation in respect to the property of another.
*308The agency of Hammond was terminated by his insolvency, and the property remaining, and the proceeds of such parts of it as had been sold, were the property of the plaintiffs, and subject to their disposal, unless their agent had some lien upon it which would pass to the assignees. Scott v. Surman, Willes, 400. The defendants, as assignees in insolvency, assumed no personal obligation in respect to the execution of the contract ; and its provisions had been violated by Hammond, so that the plaintiffs were entitled to reclaim the property itself for their security. The fact that by the contract Hammond was to guarantee the sales gave the defendants no title to the proceeds of the property sold, unless where the amount due upon any specific sale had been accounted for to the plaintiffs, and the amount due upon it paid over to them. It appears that a great many sales have been entered upon the accounts rendered from month to month before the insolvency. But no interest account has been computed or adjusted; the balance appearing due has been regularly carried forward in account from one month to another; and we can see no evidence of any intent of the parties to treat the debts as transferred to the agent. There was, in fact, only a statement, and not a settlement of accounts.
The only other point requiring notice is the payment by the defendants, of the expenses of collecting some of the debts. These payments having been made, and the collections having been made, after full notice that the plaintiffs claimed the books and accounts as their property, although made in good faith, were made in violation of the plaintiffs’ rights. The defendants have therefore no claim for compensation or commissions.

Decree for the plaintiffs.